Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-20 are pending in this application. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Razzano et al. (US 5,229,121) in view of Donahue (How to Apply (and Remove) Halloween Face Paint Like a Pro, https://www.allure.com/story/how-to-remove-halloween-face-paint, 09/09/2017).
Razzano et al. teach a method of camouflaging hunter's face by applying colored fluids which dry to form an easily peelable film (abstract) which can be applied in any manner (column 2, line 49).
Razzano et al. do not specify the specific manner of applying the camouflaging fluid by applicator in claims 5, 6, 13, 14, 19, and 20.
This deficiency is cured by Donahue who teaches using blush or sponge (applicator) to apply Halloween makeup (camouflaging) on face (entire reference) which implies the step of gathering a globule of camouflage solution by a brush or a sponge, pressing the globule onto a surface of a body by a brush or a sponge, spreading the globule on the surface by a brush or a sponge, and wait for the liquid dry. The recited “globule” is not defined in the instant specification while “solution” is defined as a composition of chemicals that create the skin marking effect which can be in a solid or liquid form of any viscosity according to the instant specification and thus “globule” is given its broadest reasonable interpretation as a part or the whole camouflage composition.
It would have been prima facie obvious at the time of the invention (before the effective filing date of the claimed invention) to a person of ordinary skill in the art to combine the teachings in Razzano et al. and Donahue to specify the specific manner of applying the camouflaging fluid in the method taught by Razzano et al. including  gathering a globule of camouflage solution by a brush or a sponge, pressing the globule onto a surface of a body by a brush or a sponge, spreading the globule on the surface by a brush or a sponge, and wait for the liquid dry before the step of peeling for removing the dried camouflage liquid taught by Razzano et al. Applying a Halloween makeup (camouflaging) on face using a brush or a sponge was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Claims 1-4, 7-12, and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Razzano et al. (US 5,229,121) in view of Bobby Weiner camo face paint (https://www.amazon.com/Bobby-Weiner-Camo-Face-Paint/dp/B07DX8VMWY?th=1, 2003)
The teachings of Razzano et al. are discussed above and applied in the same manner.
Razzano et al. do not specify the specific manner of applying the camouflaging fluid by hand in claims 7, 19, and 20.
This deficiency is cured by “Bobby Weiner camo face paint” which teaches using a finger (hand) to apply camouflage face paint on face (the fourth picture) which implies the step of gathering a globule of camouflage solution by a finger, pressing the globule onto a surface of a body by a finger, spreading the globule on the surface by a finger, and wait for the liquid dry. The interpretation of “globule” is discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention (before the effective filing date of the claimed invention) to a person of ordinary skill in the art to combine the teachings in Razzano et al. and “Bobby Weiner camo face paint” to specify the specific manner of applying the camouflaging fluid in the method taught by Razzano et al. including  gathering a globule of camouflage solution by a finger, pressing the globule onto a surface of a body by a finger, spreading the globule on the surface by a finger, and wait for the liquid dry before the step of peeling for removing the dried camouflage liquid taught by Razzano et al. Applying a camouflage face paint using by a finger was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG YU/
Primary Examiner, Art Unit 1612